

113 SRES 325 ATS: Designating the week of December 22 through December 28, 2013, as National Toy Week.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 325IN THE SENATE OF THE UNITED STATESDecember 20, 2013Mr. Pryor (for himself and Mr. Boozman) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week of December 22 through December 28, 2013, as National Toy Week.Whereas the goal of National Toy Week is to recognize toys as the tools of play, enriching the lives of young people for generations;Whereas through play, children develop active minds, active bodies, and necessary social skills;Whereas National Toy Week encourages recognition of play as a universal pastime that gives children of all ages the opportunity to spend time together and have fun;Whereas according to the Toy Industry Association, the toy industry supports over 600,000 full-time jobs, accounting for more than $26,000,000,000 in wages;Whereas the toy industry is estimated to have an economic impact of over $75,000,000,000 in 2013 alone; andWhereas throughout the history of the toy industry, such  industry has provided a wealth of creativity and innovation across the United States: Now, therefore, be itThat the Senate—(1)designates the week of December 22 through December 28, 2013, as National Toy Week;(2)recognizes the necessary role of toys and play in the development of children across the United States;(3)recognizes that, for 97 years, the toy industry has promoted fun and safe play; and(4)encourages the people of the United States to observe the week by enjoying toys and play.